from an order of the Supreme Court, Monroe County (Frank E Geraci, Jr., A.J.), entered March 17, 2011. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Defendant appeals from an order determining that he is a level three risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.). On appeal, defendant’s sole contention is that Supreme Court erred in denying his request for a downward modification of his presumptive risk level. We reject that contention inasmuch as defendant failed to present clear and convincing evidence of special circumstances warranting a downward departure (see People v Jefferson, 74 AD3d 1756, 1756 [2010], lv denied 15 NY3d 709 [2010]; People v Wragg, 41 AD3d 1273, 1274 [2007], lv denied 9 NY3d 809 [2007]). Present—Centra, J.E, Peradotto, Lindley, Whalen and Martoche, JJ.